Citation Nr: 1414786	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-47-967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for end stage renal disease for accrued benefits purposes.

3. Entitlement to death pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1969 to July 1973. The Veteran died in September 2008. The appellant is the Veteran's surviving spouse.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The appellant testified at an April 2012 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file. In April 2012, the appellant, through her representative, submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.







REMAND

The appellant's essential contention is that ((1) during active service at some point approximate from December 1969 to March 1971 - dates as shown on the Veteran's service treatment records with Army Post Office (APO) indicators of Okinawa - the Veteran was then exposed to herbicides: (2) if such exposure is found, the Veteran's 2008 fatal cardiopulmonary arrest was caused by diabetes mellitus and hypertension; the former being a disorder presumed in in-country Vietnam veterans to have been caused by herbicides. 

The appellant has submitted a May 2021 statement by James R. Williams, MD. The physician mentions prior BVA decisions which he asserts found confirmed herbicide use in Okinawa. However, the Board has scrutinized the once cited case and it indicates that the signatory Veterans Law Judge found no service-department confirmed use of herbicides, instead relying solely on the Veteran's account as presented in that case. Although Dr. Williams also mentioned another BVA decision without citation, the Board has reviewed that decision which mentioned a "VA memorandum" showing storage of herbicides in Okinawa as part of "Operation Red Hat" from August 1969 to March 1972, the Board has searched for such a memorandum in the VA database but has been unable to locate it, although storage of chemical warfare agents was apparently accomplished on Johnston Island at some point in 1971. 

Dr. Williams also essentially argues that (1) the Veteran, as a wheeled vehicle mechanic was very highly likely working near storage areas where herbicides were stored, although apart from a surmise that "motor pools and supply were located within the same compounds. This was done as part of the basic structure of battalions. The service battery or company within the battalion usually included the motor pool/mechanics, medical and supply," Dr. Williams does not elucidate the source of this information, the data he used nor its analysis. 

The Board has not identified any reliable or verified information confirming that  herbicides were used or stored in Okinawa; nor if they were used or stored, to indicate that the Veteran would have been exposed to this substance. On remand, the appellant will have the opportunity to provide further substantiating information. She is advised, however that Board opinions are non-precedential, and the decision as to one appellant can have no precedential weight in the decision for a different veteran. 38 C.F.R. § 20.1303. Further, she is also advised that she may obtain and submit any other clarifying information from Dr. Williams as to his knowledge of the factual background as to the veteran in this case, including but not limited to his Okinawa duties, postings, and any other data used in formulating his opinion. 

The appellant  submitted income verification information for the year 2009. During her April 2012 video conference, the appellant reported a change in employment status and income.

Accordingly, the case is REMANDED for the following action:

1. Readvise the appellant that she may obtain and submit any further clarification as to the use or storage of any herbicides on Okinawa - in particular requesting that she contact Dr. James R. Williams, MD and seek any information he may have in his possession as to such exposure.




2. Obtain the Veteran's service personnel records.

3. Gather updated income verification information for the appellant. The information gathered should include income and expenses for the years 2010 through the present. 
         
4. Readjudicate the issues, including IF AND ONLY IF NECESSARY obtaining any retrospective medical opinions. If the claims remain denied, the appellant and her representative should be furnished an SSOC and given the opportunity to respond thereto. The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. 

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


